SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to section240.14a-12 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Name of Registrant as Specified in Its Charter) Registrant (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing party: (4)Date filed: Merchants and Manufacturers Bancorporation, Inc. 5445 South Westridge Drive New Berlin, Wisconsin 53151 October23, 2007 Dear Shareholder: We have previously sent to you proxy materials for the special meeting of the shareholders of Merchants and Manufacturers Bancorporation, Inc., to be held on November13, 2007.Your Board of Directors recommends that you vote FOR the proposed merger transaction with Harris Bankcorp, Inc. Since approval of the merger transaction requires the affirmative vote of a majority of the outstanding shares, your vote is important, no matter how many or how few shares you may own.If you fail to vote or abstain from voting, it will have the effect of a vote against the proposal to approve the merger. If you have not already voted, we have enclosed another copy of the proxy card with this letter.Please vote TODAY by telephone, via the Internet or by signing, dating and returning the proxy card in the envelope provided. You may also be contacted by a representative of Morrow & Co., LLC, the solicitation agent we recently hired, to remind you to vote.We retained Morrow & Co., LLC to assist us in soliciting proxies and will pay it approximately $6,500 plus reasonable out-of-pocket expenses in connection with the solicitation. Sincerely, /s/ Michael J. Murry Michael J. Murry Chairman and Chief Executive Officer REMEMBER: You can vote your shares by telephone, or via the Internet. Please follow the instructions on the proxy card. The Solicitation Agent for the Special Meeting is: Morrow
